Citation Nr: 9932365	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1988 to January 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied service connection for migraine headaches, atypical 
anxiety disorder with agoraphobia, and epigastric pain and 
acid peptic disease.  The appellant disagreed and perfected 
an appeal as to each claim.  

By January 1997 rating decision, the RO denied the 
appellant's claim of service connection for an undiagnosed 
illness manifested by a psychiatric disorder, headaches, and 
a digestive disorder.  He filed a notice of disagreement in 
April 1997.  In July 1997, the RO granted service connection 
for an undiagnosed illness manifested by headaches and denied 
service connection for an undiagnosed illness manifested by 
psychiatric and digestive disorders.  Then, by June 1999 
rating decision, the RO granted service connection for panic 
disorder with agoraphobia associated with nausea and 
vomiting.  

These decisions constitute a full award of those benefits 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (overruling West v. Brown, 7 Vet. 
App. 329 (1995) and ruling that a notice of disagreement 
applies only to the element of the claim being decided, such 
as service-connectedness).  See also Holland v. Gober, 124 
F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 
Vet. App. 324 (1996).  For this reason, the Board has 
jurisdiction only over the remaining claim of service 
connection for migraine headaches.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The evidence does not show that the appellant currently 
has migraine headaches.  


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The evidence relevant to the appellant's claim may be 
summarized as follows:

? Service enlistment examination in August 1987 and 
service separation examination in January 1993 reveal no 
complaints or findings regarding headaches.  In an 
August 1989 service clinical record, though, the 
appellant complained of headaches, as well as other 
symptomatology indicative of mild heat exhaustion.  The 
service medical records are otherwise silent as to any 
complaint or finding of headaches.  

? VA Persian Gulf Registry examination in April 1993 
indicated that the appellant had daily headaches.  

? VA neurologic examination in June 1993 showed that the 
appellant complained of headaches over the previous six 
months.  The examiner's impression was headaches of 
unknown etiology.  

? VA general medical examination in June 1993 also noted 
complaints of constant headaches and diagnosed migraine 
headaches with no visual aura prior to onset of the 
headaches.  

? VA psychiatric examination in October 1993 indicated 
that the appellant complained of daily headaches.  

? VA psychiatric examination in May 1997 revealed the 
examiner's comments that the question of headaches did 
not appear to be related to the appellant's psychiatric 
symptomatology.  

? VA neurologic examination in July 1997 noted the 
appellant's headache symptomatology and found them to be 
"somewhat vascular in quality, although not diagnostic 
of migraine.  They would be described as nonspecific."  

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit, 5 Vet. App. at 93.  See also 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
claim may also be well grounded if the condition is observed 
during service or during any applicable presumptive period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The June 1993 VA general medical examination included a 
diagnosis of migraine headaches, thereby satisfying the first 
element of a well-grounded claim requiring competent medical 
evidence of a current migraine-headache disorder.  The 
appellant complained of headaches during service in August 
1989, thereby satisfying the second element of a well-
grounded claim.  Finally, the third element is satisfied by 
the proximity of the diagnosis of migraine headaches in June 
1993 to service, ending about five months earlier, thereby 
demonstrating in essence a continuity of symptomatology 
between service and the post-service migraine-headache 
diagnosis.  

With all three well-grounded-claim elements satisfied, VA has 
a resulting statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The record shows that the RO assisted the 
appellant by affording him a variety of VA examinations to 
address his claimed disabilities, including migraine 
headaches.  The RO has also obtained copies of VA clinical 
records describing his treatment at VA medical facilities.  
Moreover, the RO has informed the appellant of the reasons 
for its decisions and the information relevant to his claim.  
From these actions, the Board concludes that VA has complied 
with its duty to assist the appellant in the development of 
facts pertinent to the claim.  

As to the merits of the claim of service connection, the 
probative value of the diagnosis of migraine headaches in a 
June 1993 VA general medical examination is outweighed by 
other, more probative evidence.  At about the same time, the 
April 1993 VA Persian Gulf Registry examination noted the 
appellant's complaints of headaches without rendering any 
diagnosis.  Moreover, the June 1993 VA neurologic 
examination, specifically addressing the headache complaints, 
included an impression of headache of unknown etiology.  In 
relation to the June 1993 general examination, the neurologic 
examination that same month is more probative because it 
specifically focused on the claimed migraine-headache 
disorder rather than on the appellant's general medical 
condition.  At best, then, the discrepancies between the 
conclusions of the June 1993 general and neurologic 
examinations, migraine headaches versus headaches of unknown 
etiology, might leave the record in approximate balance. 

Subsequent evidence, however, adds further weight to the 
conclusion that the appellant does not have a current 
migraine headache disorder, related to service.  The October 
1993 VA psychiatric examination noted the appellant's 
complaints of headaches, but did not provide a diagnosis.  
The May 1997 VA psychiatric examination found that the 
complaints of headaches did not appear related to psychiatric 
symptomatology.  Neither of these documents indicate that the 
appellant had migraine headaches, as opposed to some other 
kind of headaches.  Most significantly, the July 1997 
VA neurologic examination specifically indicated that the 
appellant's headache symptomatology was nonspecific and not 
diagnostic of migraine.  This conclusion, coupled with the 
June 1993 neurologic examination conclusion, opposes and 
outweighs the June 1993 general medical examination 
conclusion, thus lending additional, dispositive weight to 
the conclusion that the appellant does not have a current 
migraine headache disorder related to service.  

The analysis above is consistent with an analysis in a recent 
case in which the U.S. Court of Appeals for Veterans Claim 
held that a claim might be well grounded but denied on the 
merits based on the weight of the evidence not showing a 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  On the evidence of record and the analysis above, it 
is the determination of the Board that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for migraine headaches.  


ORDER

Entitlement to service connection for migraine headaches is 
denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

